     Case 2:20-cv-00710-JAM-KJN Document 21 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRACY LEE DOTSON,                                  No. 2:20-cv-0710 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    CHANDLER, et al.,
15                       Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. On September 17, 2020, the magistrate judge filed

19   findings and recommendations recommending that this action be dismissed based on plaintiff’s

20   failure to file an amended complaint. On September 28, 2020, plaintiff filed objections claiming

21   that he filed an amended complaint on time, but the complaint came up missing. Plaintiff claims

22   he filed a complaint on his missing mail, and now asks the court to “please look into this.” (ECF

23   No. 20 at 1.) Plaintiff claims he was denied his “602” by the court. (Id.)

24          Plaintiff’s objections are unclear. It appears plaintiff was released from custody on or

25   about July 9, 2020, because he crossed out the prison address and wrote in his Palmdale home

26   address on his motion filed July 13, 2020. His “Notice of Amendment,” signed July 7, 2020,

27   does not contain the proposed amended complaint, and also contains no certificate of service, so

28   the court is unable to determine whether plaintiff was out of custody at the time the document was
                                                        1
     Case 2:20-cv-00710-JAM-KJN Document 21 Filed 10/27/20 Page 2 of 2


 1   mailed, or whether he contends prison staff lost the amended complaint. But in any event,

 2   plaintiff is out of custody now, and the court does not investigate matters for litigants. If

 3   plaintiff’s amended complaint went missing, he must re-draft the amended complaint and re-file

 4   it.

 5             On May 18, 2020, plaintiff’s complaint was dismissed. Plaintiff has had over five months

 6   in which to file his amended complaint. Plaintiff is granted one final extension of thirty days in

 7   which to file his amended complaint. In addition, due to the lengthy delay, the court will hold the

 8   findings and recommendations in abeyance for a period of thirty days to enable plaintiff to submit

 9   his amended complaint. Plaintiff is cautioned that failure to timely file his amended complaint

10   will result in the findings and recommendations being routed to the district court for review and

11   adoption.

12             Accordingly, IT IS HEREBY ORDERED that:

13             1. Plaintiff is granted thirty days from the date of this order in which to file his amended

14   complaint that complies with the May 18, 2020 order; and

15             2. The Clerk of the Court shall send plaintiff a copy of the May 18, 2020 order, as well as

16   the form for filing a civil rights complaint by a prisoner.

17   Dated: October 27, 2020

18

19

20
     /dots0710.eot3
21

22

23

24

25

26
27

28
                                                          2
